In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-20-00031-CR



            ERICK MARTINEZ, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 124th District Court
                Gregg County, Texas
              Trial Court No. 47,531-B




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                            ORDER

       Attorney Lew Dunn was appointed to represent Appellant Erick Martinez in the appeal of

this matter. Currently pending before this Court is a motion to substitute counsel filed by attorneys

Jason D. Cassel and Jose Sanchez and consented to by Dunn. Cassel and Sanchez represent in

their motion that they have been retained to represent Martinez on appeal and ask that they be

substituted for Dunn as counsel of record in this matter. For the reasons set forth below, we have

considered and hereby grant Cassel and Sanchez’s motion.

       When an appellant who is represented on appeal by counsel later retains different counsel,

Rule 6.5(d) establishes the proper procedure for accomplishing the withdrawal and substitution.

TEX. R. APP. P. 6.5(d). Under Rule 6.5, counsel of record—Dunn in this case—is required to file

a motion to withdraw before newly retained counsel may be substituted. Id. The actions taken for

the purpose of substituting Cassel and Sanchez for Dunn as appellate counsel of record in this

matter fail to satisfy the procedural requirements established by Rule 6.5. See id.

       However, as the Seventh Court of Appeals has aptly noted, “The purpose of Rule 6.5 is to

insure that a party not be unwittingly left unrepresented before an appellate court.” Medlock v.

State, No. 07-15-00359-CR, 2015 WL 6939196 (Tex. App.—Amarillo Nov. 9, 2015, order) (per

curiam) (discussing procedure established by Rule 6.5 of Texas Rules of Appellate Procedure for

withdrawing and substituting counsel on appeal).           Consequently, we have reviewed the

circumstances as represented in Cassel and Sanchez’s motion to substitute counsel and are

comfortable that Martinez has received the protection that Rule 6.5 was meant to provide. Further,

Martinez is free to retain counsel of his choosing. We, therefore, in the interests of justice and


                                                 2
judicial economy, (1) utilize Rule 2 of the Texas Rules of Appellate Procedure to suspend the

requirement that Dunn file a motion to withdraw and (2) grant the motion to substitute Cassel and

Sanchez for Dunn as attorneys of record in this appeal. See TEX. R. APP. P. 2, 6.5. Cassel and

Sanchez are now appellate counsel of record in this matter.

       IT IS SO ORDRED.

                                                BY THE COURT


Date: March 23, 2020




                                                3